Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 and 06/02/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 11/14/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bloemenkamp US 2010/0013487 (Provided by Applicant; Hereinafter Bloemenkamp).
Regarding claim 1, Bloemenkamp teaches a downhole tool (Figs. 2, 25; 1), comprising: 
(Figs. 2, 25; [0045-0054]; [0089-0090]; TS); 
a pad (Figs. 2, 25; [0045-0054]; [0089-0090]; 12) comprising a transmitter operable to transmit an electric current into a formation (Figs. 2, 25; [0045-0054]; [0089-0090]; CIS, IST, ISB) and a receiver operable to receive at least a portion of the electric current from the transmitter (Figs. 2, 25; [0045-0054]; [0089-0090]; CIS, CRS1, CRS2); 
an extension from the tool mandrel that couples the pad to the tool mandrel (Figs. 2, 25; [0045-0054]; [0089-0090]; TS, 12); and 
a signal filter positioned in the downhole tool to suppress passage of mandrel leakage current that passes through the tool mandrel to the pad (Figs. 3A, 25; [0004, 0023, 0063-0065, 0090]; ISS12, MD, GF, TS, 12). 
Regarding claim 2, Bloemenkamp further teaches the downhole tool of claim 1, wherein the signal filter comprises a soft magnetic material (Fig. 25; [0023, 0058, 0063-0065, 0090]). 
Regarding claim 3, Bloemenkamp further teaches the downhole tool of claim 1, wherein the signal filter comprises at least one soft magnetic material selected from the group consisting of a ferrite, iron, iron-silicon alloy, nickel-iron alloy, iron-aluminum alloy, iron-cobalt alloy, low-carbon steel, iron-aluminum-silicon alloy, amorphous alloy, and any combination thereof (Fig. 25; [0023, 0058, 0063-0065, 0090]). 
Regarding claim 4, Bloemenkamp further teaches the downhole tool of claim 3, wherein the soft magnetic material comprises the ferrite (Fig. 25; [0023, 0058, 0063-0065, 0090]). 
(Fig. 25; [0023, 0058, 0063-0065, 0090]). 
Regarding claim 6, Bloemenkamp further teaches the downhole tool of claim 1, wherein the signal filter comprises a sleeve at least partially wrapped around the extension (Fig. 25; [0090]), wherein the extension comprises an arm that is extendable from the tool mandrel (Fig. 25; [0090]). 
Regarding claim 7, Bloemenkamp further teaches the downhole tool of claim 6, wherein the sleeve is disposed completely around a diameter of the arm (Fig. 25; [0090]). 
Regarding claim 8, Bloemenkamp further teaches the downhole tool of claim 1, wherein the signal filter comprises a choke at least partially wrapped around the tool mandrel (Fig. 21; [0049]). 
Regarding claim 9, Bloemenkamp further teaches the downhole tool of claim 1, wherein the signal filter is in the form of a sleeve, choke, or a wrap (Fig. 25; [0090]). 
Regarding claim 10, Bloemenkamp further teaches the downhole tool of claim 1, wherein the receiver comprises a pair of return electrodes, and wherein the transmitter comprises an array of injection electrodes (Figs. 14, 15, 25; [0045-0054, 0071, 0089-0090]). 
Regarding claim 11, Bloemenkamp further teaches the downhole tool of claim 1, further comprising a plurality of pads, wherein each of the pads is coupled to the tool mandrel by one or more extensions, wherein each of the pads comprises a transmitter and a receiver (Fig. 25). 
([0005]). 
Regarding claim 13, Bloemenkamp teaches a downhole tool (Figs. 2, 25; 1), comprising: 
a tool mandrel (Figs. 2, 25; [0045-0054]; [0089-0090]; TS); 
a pad (Figs. 2, 25; [0045-0054]; [0089-0090]; 12) comprising an array of injection electrodes (Figs. 2, 25; [0045-0054]; [0089-0090]; CIS, IST, ISB) and a pair of return electrodes (Figs. 2, 25; [0045-0054]; [0089-0090]; CIS, CRS1, CRS2), wherein each of the return electrodes are disposed on opposite sides of the array from one another (Figs. 2, 14, 15, 25; [0045-0054, 0071, 0089-0090]); 
an arm that couples the pad to the tool mandrel, wherein the arm is extendable from the tool mandrel (Figs. 14, 15, 25; [0045-0054, 0071, 0089-0090]); and 
a ferrite sleeve disposed on the arm (Fig. 25; [0023, 0058, 0063-0065, 0090]). 
Regarding claim 14, Bloemenkamp further teaches the downhole tool of claim 13, wherein the ferrite sleeve has a relative permeability of about 20 or greater (Fig. 25; [0090]). 
Regarding claim 15, Bloemenkamp further teaches the downhole tool of claim 13, wherein the ferrite sleeve is disposed completely around a diameter of the arm (Fig. 25; [0090]). 
Regarding claim 16, Bloemenkamp further teaches the downhole tool of claim 13, further comprising a plurality of pads, wherein each of the pads is coupled to the tool mandrel by one or (Fig. 25; [0090]). 
Regarding claim 17, Bloemenkamp teaches a method of resistivity imaging (Figs. 2, 25; 1), comprising: 
disposing a downhole tool into a borehole (Figs. 2, 25; [0045-0054]; [0089-0090]; TS); 
transmitting a current into a formation surrounding the borehole with a transmitter that is extended from a tool mandrel of the downhole tool towards a borehole wall (Figs. 2, 25; [0028, 0045-0054]; [0089-0090]); and 
recording at least a portion of the current that returns to a receiver of the downhole tool (Figs. 2, 25; [0028, 0045-0054]; [0089-0090]), wherein a signal filter suppress passages of mandrel leakage current that passes through the tool mandrel to a pad on which the transmitter is disposed (Fig. 25; [0004, 0023, 0063-0065, 0090]). 
Regarding claim 18, Bloemenkamp further teaches the method of claim 17, further comprising extending the pad from the downhole tool with an arm, wherein the transmitter transmits the current when the pad is in engagement with a mudcake formed on the borehole wall, wherein an oil- or synthetic-based drilling mud is disposed in the borehole, and wherein the formation has a resistivity from about 0.01 Ω-m to about 1 Ω -m (Figs. 2, 25; [0004, 0005, 0045-0054]; [0089-0090]). 
Regarding claim 19, Bloemenkamp further teaches the method of claim 18, wherein the signal filter is disposed on the arm or the tool mandrel, wherein the signal filter comprises a soft (Figs. 2, 25; [0004, 0005, 0045-0054]; [0089-0090]). 
Regarding claim 20, Bloemenkamp further teaches the method of claim 17, further comprising extending the pad from the downhole tool with an arm wherein the signal filter is in the form of a sleeve disposed on the arm (Figs. 2, 25; [0004, 0005, 0045-0054]; [0089-0090]). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itskovich et al. US 2017/0212269 - Universal resistivity imager used for mud during exploration for hydrocarbon has electrical system maintains tool body, multi-function electrode and transceiver electrode at predetermined electrical potential, during set operational mode.
Snyder et al. US 2008/0265893 - Induction resistivity tool for downhole tool string used in the recovery of gas, has transmitter assembly creating electromagnetic fields that originate induction signal from outside outer wall and prevent signal from entering outer wall.
Snyder, JR et al. US 2010/0097067 - Induction resistivity tool e.g. logging-while-drilling induction resistivity tool, for use with down-hole tool string, has transmitter assembly creating electromagnetic fields that originate induction signal from outside outer wall.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867